Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Claim group
Independent claims (and the dependencies)
I
1
II
7


Election/Restrictions 
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
Reasoning for Restriction
Different Statutory Class with Combination – Sub-combination


(MPEP § 806.05(e)) Process and Apparatus Mode

(MPEP § 806.05(f)) Product and Process Mode
Inventions listed below are related as process of making and product made. The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another materially different product or (2) that the product as claimed can be made by another materially different process.
(MPEP § 806.05(g)) Apparatus and Product Made
Inventions listed below are related as apparatus and product made. The inventions in this relationship are distinct if either or both of the following can be shown: (1) that the apparatus as claimed is not an obvious apparatus for making the product and the apparatus can be used for making a materially different product or (2) that the product as claimed can be made by another materially different apparatus.




Table: Different Statutory Class with Combination – Sub-combination
Claim Groups
Statutory Class
Combination – Sub-combination
Group (I)
Method
Sub-dividing the energy storage device into at least two equivalent energy storage sub-devices for the duration of the charging process and they are connected in series.
Group (II)
Apparatus
a charging interface connected to the at least one energy storage device for charging the at least one electrical energy storage device by means of an external energy source providing electrical energy.


Reasoning for Restriction
Examination Burden 


Restriction for examination purposes as indicated is proper because all theseinventions listed in this action are independent or distinct for the reasons given aboveand there would be a serious search and examination burden if restriction were notrequired because one or more of the following reasons apply: 
(a) The inventions have acquired a separate status in the art in view of their different classification; 

(c) The inventions require a different field of search (for example, Searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) The prior art applicable to one invention would not likely be applicable to another invention; 
(e) The inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a rightto petition, the election must be made with traverse. If the reply does not distinctly andspecifically point out supposed errors in the restriction requirement, the election shall betreated as an election without traverse. Traversal must be presented at the time ofelection in order to be considered timely. Failure to timely traverse the requirement willresult in the loss of right to petition under 37 CFR 1.144. 
If claims are added after the election, applicant must indicate which of theseclaims are readable upon the elected invention. 


(8.21.04) Notice of Potential Rejoinder of Process Claims
The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED ALAM whose telephone number is (571) 270-1507, email address mohammed.alam@uspto.gov and fax number (571) 270-2507.  The examiner can normally be reached on 10AM to 6PM (EST), Monday to Friday. If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s Supervisor, JACK CHIANG can be reached on (571) 272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 
/Mohammed Alam/
Primary Examiner, Art Unit 2851